Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method of decoding a high dynamic range image signal. The closest prior art, Bechtel et al. (USPAP       2018/0027,216), shows a similar system, in which, obtaining a compressed pixellized lower dynamic range image and parameter data from the high dynamic range image signal (Please note, Abstract of the invention. As indicated an imaging system configured to display a captured image on a display having a lower dynamic range than the imaging system is provided, wherein the imaging system includes a high dynamic range imager configured to capture at least one high dynamic range image, and a processing device communicatively connected to the high dynamic range imager, wherein the processing device is configured to reduce color speckles caused by errant interpolated pixel values and reduce occurrence of errant values of alternate color while maintaining at least one of sharpness detail, edge detail, and generate smoothing color rendering in a displayed image). However, Bechtel et al. fail to address: “for decompressing the compressed pixellized lower dynamic range image by applying at least an inverse DCT transform to the compressed pixellized lower dynamic range image to obtain a pixellized lower dynamic range image and transforming the lower dynamic range image into a reconstructed high dynamic range image wherein the transforming comprises: applying an arbitrary monotonically increasing tone mapping, wherein the parameters which define the arbitrary monotonically increasing tone mapping are received in the parameter data and applying a loggamma mapping”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, August 8, 2022